UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

 

UNITED STATES OF AMERICA

v.
Criminal No. 08—374-4 (RCL)

FILED

NOV 1 7 2015

Cierk. US. District & Bankruptcy
Courts for the District of Columbia

IGNACIO SANTANA—VILLANUEVA,

Defendant.

vvvvvvvvv

MEMORANDUM OPINION AND ORDER

Before the Court is defendant Ignacio Santana-Villanueva’s motion [80] seeking a sentence
reduction under 18 U.S.C. § 3582(c)(2) and based upon the retroactive application of Amendment
782 to the United States Sentencing Guidelines. After considering the motion, the entire record
herein, and the applicable law, the Court ﬁnds defendant Santana-Villanueva is ineligible for a
sentence reduction under § 3582(c)(2) and will therefore DENY his motion.

BACKGROUND

On December 16, 2008, a Grand Jury in the District of Columbia ﬁled a one-count
Indictment against defendant Santana-Villanueva, along with four others, for Conspiracy to
Distribute and Possess with Intent to Distribute Five Kilograms or More of Cocaine and Marijuana.
Presentence Investigation Report (“PSR”) 1i 1. The defendant pled guilty on June 9, 2009 to a
lesser offense: Conspiracy to Distribute More than 500 Grams of a Mixture and Substance

Containing a Detectable Amount of Cocaine and a Mixture and Substance Containing a Detectable

Amount of Marijuana. Id. at 1] 3.

In accepting the terms of his plea agreement, defendant Santana-Villanueva both
acknowledged that “he was accountable for at least 5 but less than 15 kilograms or more of
cocaine,” Plea Agreement 11 2, ECF No. 39, and separately agreed that “96 months (8 years) [was]
the appropriate sentence of imprisonment for offense to which [he pled] guilty.” Id. at 1] 3. Further,
the government and the defendant agreed that:

[s]hould the Court not agree that the sentence agreed upon by the parties is

appropriate, and your client does not withdraw his plea, your client and the

Government agree to the following: Your client will be sentenced according to Title

18, United States Code, Section 3553(a) and 3553(c) through (f) and upon

consideration of the United States Sentencing Guidelines.
Id. at 1} 4.

On April 30, 2014, the US. Sentencing Commission submitted to Congress Amendment
782 of the US. Sentencing Guidelines, proposing a downward revision to the applicable
sentencing ranges for drug trafﬁcking offenses. The Commission then passed Amendment 788 to
allow Amendment 782‘s revisions to be applied retroactively, and on November 1, 2014,
Amendment 782 and its retroactive application became effective. In his current motion, the

defendant seeks relief under these newly amended provisions of the Sentencing Guidelines.

DISCUSSION

To grant a motion for a sentence reduction under 18 U.S.C. § 3582(c)(2), two conditions
must be separately met: the prisoner must be eligible for the requested reduction and early release
must be warranted. Dillon v. United States, 560 US. 817, 827 (2010). In this case, because
defendant Santana~Villanueva’s sentence was not “based on” a sentencing range set by the
Guidelines, United States v. Epps, 707 F.3d 337, 352 (DC. Cir. 2013), he is ineligible for a

sentence reduction and his motion for relief under § 35 82(c)(2) must be denied.

In United States v. Epps, the DC. Circuit ruled that under § 3582(c)(2), a prisoner who had
entered into a Rule 11(c)(1)(C) plea agreement is eligible for a sentence reduction if his sentence
was “based on a sentencing range that has subsequently been lowered by the Sentencing
Commission.” Id. (citing 18 U.S.C. § 3582(c)(2)’s standard for eligibility for a sentence reduction).
The opinion applied and interpreted Freeman v. United States, 131 S. Ct. 2685 (201 l), the Supreme
Court’s plurality decision that ruled plea agreements do not automatically disqualify a defendant
for relief under § 3582(c)(2). In applying Freeman, the Circuit found it was bound only by the
plurality decision’s result—namely, “that § 3582(c)(2) relief is not invariably barred when a
sentence was imposed pursuant to a Rule 1 l(c)(1)(C) plea agreement.” Id. The DC. Circuit further
held that when determining if a defendant’s prisoner term was “based on” a speciﬁc Guidelines
range, courts should focus on “the reasons given by the district court for accepting the sentence
that was ultimately imposed.” Id.

In ﬁnding the defendant’ 5 sentence was “based on” a speciﬁc Guidelines range, the Circuit
in Epps emphasized both language in the defendant’s plea agreement and the district judge’s
statements at the sentencing hearing. First, the Circuit looked to the plea agreement’s provision
that “the sentence in this case will be imposed in accordance with the Guidelines,” id. (citing Plea
Agreement 1] 8), ﬁnding that this phrase supported its conclusion that “the Guidelines formed the
basis of [the defendant’s] sentence.” Id. In addition to this language, the Circuit highlighted that
the plea agreement speciﬁcally departed downward from the Guidelines’ base level. Id. Lastly, the
Circuit noted that the district judge speciﬁcally remarked at the sentencing hearing that the
sentence imposed was “sufﬁcient in view of the fact that the crack cocaine guidelines are what
they are.” Id. (citing Tr. Oct. 29, 1999, at 14). In combination, these facts led the Circuit to rule

Epps’s sentence was “determined based on a speciﬁc Guidelines range.” Id.

In applying the result, logic, and factual circumstances of Epps to this case, the Court ﬁnds
that defendant Santana-Villanueva’s prison term was not based on the sentencing guidelines; he is
therefore ineligible for relief under § 3582(c)(2). First, unlike in Epps, defendant Santana-
Villanueva’s sentence was not imposed “in accordance with” the Sentencing Guidelines. To the
contrary, the plea agreement in this case invokes the Sentencing Guidelines only to draw a contrast
between what the parties agreed to and the sentence that would be imposed if the Court were to
discard that agreement. More speciﬁcally, as mentioned, the relevant provision states:

[s]hould the Court not agree that the sentence agreed upon by the parties is

appropriate, and your client does not withdraw his plea, your client and the

Government agree to the following: Your client will be sentenced according to Title

18, United States Code, Sections 3553(a) and 3553(0) through (i) and upon

consideration of the United States Sentencing Guidelines.

Plea Agreement 1] 4.
Under this agreement, the Guidelines would only become relevant to the defendant’s sentence if
the Court rejected the plea agreement’s proposed sentence of 96 months—which it did not.

Put differently, the plea agreement contemplates two mutually exclusive scenarios. In the
first scenario, the Court would accept the sentence the parties agreed upon. In the second, and as
an alternative, the Court would ﬁnd the 96-month sentence to be inappropriate and then sentence
defendant Santana-Villanueva according to the “Title 18, United States Code, Sections 3553(a)
and 3553(c) through (D and upon consideration of the United States Sentencing Guidelines.” The
plea agreement is structured such that the Guidelines offer a sentencing range only if the Court
rejects the negotiated 96-month prison term, which, once again, it did not. The agreement’s
underlying structure, in conjunction with the fact that the agreement’s contingent provision

invoking the Guidelines was not triggered, support a finding that defendant Santana-Villanueva’s

original sentence was not “based on" the Guidelines.

Lastly, unlike in Epps, the defendant here does not point to any transcript excerpts at the
sentencing hearing to support a ﬁnding that he is eligible for a sentence reduction.l As the Circuit
directed, the present inquiry should focus “on the reasons given by the district court for accepting
the sentence that it ultimately imposed.” Epps, 707 F.3d at 351. And as discussed, in Epps, the
sentencing judge speciﬁcally remarked that the Court was departing downward from the
Guidelines range and that the ultimate sentence was “sufﬁcient” in light of the standard ranges for
crack cocaine offenses. Id. at 352. In this case, the defendant has not directed the Court to any
similar language.

After considering the motion, the entire record herein, and the applicable law, the Court
ﬁnds that defendant Santana-Villanueva is ineligible for sentence reduction and will DENY his

motion.

IT IS SO ORDERED on this 17th day of November, 2015.

EM. W

Royce C. Lamberth
United States District Judge

1 In leaving this motion unopposed, the government provides very little guidance on several important legal
issues the Court must now decide. Through consultation with the defendant, the government submitted that
the “interplay between Epps and Mr. Santana-Villanueva’s case is exceedingly complex” and then
concluded that its decision not to oppose the defendant’s request “reﬂects the scarce resources that would
be consumed by any contested litigation.” Unopposed Mot. to Reduce Sentence ﬂ 7.

The Court is disappointed with the government’s apparent refusal to engage in meaningful legal analysis
and hopes that in the future, the government plays a different, more active role. In staking out its position,
the government ignores the importance of developing a comprehensive and coherent understanding of §
3582(c)(2)’s eligibility standard. Indeed, in light of Amendments 782 and 788, discerning this standard
takes on new signiﬁcance, a fact the government seems to set aside. Complicated facts and an uncertain
legal standard should not deter the government from offering its assessments; if anything, such factors cut
in the opposite direction. The United States Attorney is meant to offer the legal views of the United States,
not to sit on the sidelines as the courts endeavor to properly apply the law. Now more than ever, the Court

welcomes the government’s input as it considers the difﬁcult, yet crucially important legal questions that
surround § 3582(c)(2).